453 F.2d 73
UNITED STATES of America, Plaintiff-Appellee,v.Charles Ray CLEM, Defendant-Appellant.
No. 71-1369.
United States Court of Appeals,Sixth Circuit.
Jan. 3, 1972.

William Louis Tabac, Cleveland, Ohio (Court Appointed), for appellant.
Jomes E. Arehart, Lexington, Ky.  (Eugene E. Siler, Jr., U. S. Atty., Lexington, Ky., on the brief), for appellee.
Before EDWARDS, PECK and KENT, Circuit Judges.
PER CURIAM.


1
Appellant was convicted before the United States District Court for the Eastern District of Kentucky on two counts of passing altered Federal Reserve notes, in violation of 18 U.S.C. Sec. 472 (1970).  After jury trial he was sentenced to two concurrent two-year terms.


2
Two issues are presented upon this appeal.  In the first appellant contends that there is insufficient evidence for the jury finding of guilty as to the two counts involved.  Upon review of the record of this trial and on inspection of the crude and amateurish altered bills, which appellant admits he passed, this court is of the opinion that there was ample evidence for the jury to find that he did so with full knowledge of what he was doing.


3
As to the second issue concerning the Judge's charge, we find no reversible error contained therein when the charge is read in context in full.


4
The judgment of the District Court is affirmed.